



EXHIBIT 10.22


UGI CORPORATION
SUMMARY OF DIRECTOR COMPENSATION


The table below shows the components of director compensation effective October
1, 2017. A director who is an officer or employee of the Registrant or its
subsidiaries is not compensated for service on the Board of Directors or on any
Committee of the Board.




CASH        EQUITY
COMPONENT        COMPONENT (1)(2) 


Annual Retainer for Non-Employee        $80,000        3,000 Stock Units
Directors                             9,000 Stock Options
                                
                                
Annual Retainer for            $250,000        5,100 Stock Units
Independent Chairman                        15,400 Stock Options


Additional Annual Retainer for         $10,000
Audit Committee Members
(other than the Chairperson)            


Additional Annual Retainer for         $20,000
the Audit Committee Chairperson        


Additional Annual Retainer for         $15,000
the Compensation and Management
Development Committee Chairperson        


Additional Annual Retainer for         $10,000
the Corporate Governance Committee
Chairperson    


Additional Annual Retainer for the Safety,    $10,000
Environmental and Regulatory Compliance
Committee Chairperson            




(1)
Stock Units and Stock Options are granted under the UGI Corporation 2013 Omnibus
Incentive Compensation Plan.



(2)
Stock Units and Stock Options to be awarded in January 2017.








